Citation Nr: 0336448	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for mitral valve 
regurgitation, postoperative mitral valve replacement, 
coronary artery disease (claimed as heart problems).

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.     

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In June 2003, the veteran had a videoconference 
hearing with the undersigned Judge from the Board at the RO.

The veteran's claims for entitlement to service connection 
for stomach ulcers and entitlement to service connection for 
hearing loss are the subject of the REMAND section below. 


FINDING OF FACT

In October 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal for entitlement to 
service connection for heart problems is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for mitral valve regurgitation, 
postoperative mitral valve replacement, coronary artery 
disease (claimed as heart problems) on Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2003). 

As noted above, in a July 2002 rating decision, the RO denied 
service connection for hearing loss, stomach ulcers, and a 
heart problem with bypass.  The veteran filed a Notice of 
Disagreement (NOD) in September 2002.  A Statement to the 
Case (SOC) was issued in November 2002 for all three service 
connection issues including for hearing loss, stomach ulcers, 
and heart problems.  The veteran formally appealed all of the 
issues listed in the SOC in January 2003.   

In a June 2003 signed statement, which the Board received in 
October 2003, the veteran noted that he wished to cancel his 
appeal on the issue of service connection for heart problems.  
Based upon the veteran's statement, the Board finds that the 
appellant has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration based on the issue of service connection for 
mitral valve regurgitation, postoperative mitral valve 
replacement, coronary artery disease (claimed as heart 
problems).  Accordingly, the Board does not have jurisdiction 
to review the appeal for entitlement to service connection 
for mitral valve regurgitation, postoperative mitral valve 
replacement, coronary artery disease (claimed as heart 
problems) and it is dismissed without prejudice.


ORDER

The appeal concerning the issue of entitlement to service 
connection for mitral valve regurgitation, postoperative 
mitral valve replacement, coronary artery disease (claimed as 
heart problems) is dismissed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development as well as 
to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.


Accordingly, this case is REMANDED for the following:

1.  The RO must also review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent, such as Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Thereafter, the RO should contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's service personnel 
records.  The veteran had active service 
in the Navy from January 1942 to November 
1945.  If no service personnel records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

3.  The RO should obtain the veteran's 
medical treatment records for his claimed 
disabilities of hearing loss and stomach 
ulcers from the VA Medical Center in New 
Orleans, Louisiana, for the period of 
November 2002 to the present.

4.  The RO should then schedule the 
veteran for a VA audiological examination 
to show the nature and extent of his 
claimed bilateral hearing loss 
disability.  The examiner should also 
provide an opinion as to whether the 
veteran's current hearing loss, if any, 
was incurred in or aggravated by service, 
including specifically whether the 
veteran has any current hearing loss from 
noise exposure during active service.  
The claims folder should be made 
available to the examiner for review.    
5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
hearing loss and entitlement to service 
connection for stomach ulcers.  If the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since January 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



